
	

116 HR 4162 : GI Bill Planning Act of 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS
		1st Session
		H. R. 4162
		IN THE SENATE OF THE UNITED STATES
		November 13, 2019Received; read twice and referred to the Committee on Veterans' Affairs
			AN ACT
		To amend title 38, United States Code, to extend the period under which an election must be made
			 for entitlement to educational assistance under the All-Volunteer
			 Educational Assistance Program of Department of Veterans Affairs, to phase
			 out the use of such program, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the GI Bill Planning Act of 2019. 2.Period for election to receive benefits under All-Volunteer Educational Assistance Program of Department of Veterans Affairs (a)In generalSection 3011 of title 38, United States Code, is amended—
 (1)in subsection (c)(1), by striking Any such election shall be made at the time the individual initially enters on active duty as a member of the Armed Forces and inserting Any such election shall be made during the 90-day period beginning on the day that is 180 days after the date on which the individual initially enters initial training; and
 (2)in subsection (b)(1), by striking that such individual is entitled to such pay and inserting that begin after the date that is 270 days after the date on which the individual initially enters initial training.
 (b)Effective dateThe amendments made by subsection (a) shall take effect 180 days after the date of enactment of this Act.
 3.Phase out of All-Volunteer Educational Assistance ProgramSubsection (a)(1)(A) of section 3011 of title 38, United States Code, as amended by section 1, is further amended by striking after June 30, 1985 and inserting during the period beginning July 1, 1985, and ending September 30, 2029.
 4.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.
		
	Passed the House of Representatives November 12, 2019.Cheryl L. Johnson,Clerk.
